Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cecil Edward Jackson petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Fed.R.Civ.P. 60(b) motion. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court ruled on the motion by order entered on January 22, 2009, 2009 WL 159776. Accordingly, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.